Title: To Thomas Jefferson from John Banister, Jr., 17 June 1785
From: Banister, John, Jr.
To: Jefferson, Thomas



Lyons June 17th. 1785

I take a pleasure which I cannot well express in embraceing the opportunity which, by your desire, is afforded me of writing you and shall think myself extreemly happy if my letters compensate for the trouble you will have in reading them. Yesterday evening I arrived here after a Journey which for want of sleep has proved a very fatigueing one and tomorrow I shall depart for Avignion, as I find myself very unwell and wish as soon as possible to fix myself. The inclosed letter to my Father I take the liberty to trouble you with and shall take it as a favor if you will send it by the first opportunity which offers as its arrival is of some consequence to me. Should there be any thing of instruction or advice which may occur to you as necessary or useful to me it will be the greatest favor you can possibly confer on me to communicate it, as instruction is at present my principal object. Immediately on my arrival at Avignion I shall do myself the pleasure to write you again. My head is so disordered at present that I scarcely know what I am about. I am Sir respectfully your Humble Servt.,

Jno. Banister Junr.

